DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3-31-2021 have been fully considered but they are not persuasive. 
1.  The terminal disclaimer has been approved – the double patenting rejection is overcome.

2.  The amendment changing the word “highest” to “strongest” is accepted.

3.  A more favorable outcome may occur if the applicant amends as follows:
(Independent claim 13 or 16) + claim 3 + claim 9 + claim 10 + (claim 12 or 14 or 15)
To make claim 1 allowable based on this format, please include the verbiage regarding “..a motor coupled to the antenna element to move the antenna element in one or more axes” and “..a motion controller coupled to the antenna element and the motor, the motion controller comprising a processor and a memory”
It is the examiner’s position that amending the claims as recommended above should result in an allowance – a final search would need to be performed.



Patented Claim					Current Claim
1. A method of locating a wireless telephone data network with an antenna system, the method comprising: performing an antenna position scan routine, the scan routine comprising: moving an antenna element of the antenna system automatedly in one or more axes; sampling radio frequency (RF) energy by the antenna system in at least one cellular frequency band while the antenna element is being moved to identify one or more sources of RF energy in the at least one cellular frequency band; while the antenna element is being moved and the RF energy sampled, determining by the antenna system whether the RF energy in the at least one cellular frequency band corresponds to a user's cellular service provider network; while the antenna element is being moved and the RF energy sampled, determining by the antenna system whether the RF energy in the at least one cellular frequency band is greater than a pre-set threshold, wherein the pre-set threshold is a dynamic average of a plurality of RF energy measurements; and storing a position data for the antenna element in a memory of the antenna system during the moving step for each instance where the RF energy in the at least one cellular frequency band corresponds to the user's cellular service provider network; and after completion of the scan routine, moving the antenna element to automatically position the antenna element using the stored position data to aim at a highest RF power source that corresponds to the user's cellular service provider network.
1. A method of locating a wireless telephone data network with an antenna system, the method comprising: performing an antenna position scan routine, the scan routine comprising: moving an antenna element of the antenna system automatedly in one or more axes; sampling radio frequency (RF) energy by the antenna system in at least one cellular frequency band while the antenna element is being moved to identify one or more sources of RF energy in the at least one cellular frequency band; while the antenna element is being moved and the RF energy sampled, determining by the antenna system whether the RF energy in the at least one cellular frequency band corresponds to a user's cellular service provider network; 


<<  MISSING LIMITATIONS




storing a position data for the antenna element in a memory of the antenna system during the moving step for each instance where the RF energy in the at least one cellular frequency band corresponds to the user's cellular service provider network; and after completion of the scan routine, moving the antenna element to automatically position the antenna element using the stored positon data to aim at a strongest 


5. To summarize the claims, there are essentially TWO concepts being put forth.  One concept deals with antenna moving/pointing to find a signal with the highest power – this is well-known and can be performed manually (ie. moving rabbit ears on a TV) OR automatically (ie. moving and testing/storing signal powers whereby the strongest is selected).   
The second concept deals with determining if a signal is from a user’s cellular service provider.  This can be performed in several manners, ie. as based on the signal pattern itself, as based on the specific frequency range(s) used, as based on authentication (ie. by the cellular service’s HLR/AAA), as based on some “other type” of authentication (eg. voice, text, password, etc.).     The applicant’s claims don’t provide ANY inkling as to HOW their they determine if the power source corresponds to the user’s cellular service provider – hence ANY manner/determination would read on that specific limitation.
6.  Turning to the applicant’s arguments (Pages 9-14), the examiner disagrees with arguments/remarks put forth.
i.  Smith ‘690, clearly teaches an “antenna aiming system and method for broadband wireless access”.   Figure 2 shows a starting/home reference position and then methodically scanning the environment for the strongest Peak signal along with storing these values/peaks.  Figure 3 shows moving the antenna of the “optimal RF value”.   These concepts/designs literally teach the entire claim except for determining if the signals are from the user’s cellular service provider.
ii.  Gunaratnam ‘109 was specifically added to teach scanning and identifiying the user’s home network.  Para’s 59-60 and 73 clearly teach that Gunaratnam understands the user’s Home network and also scanning to identify communication networks in the user’s coverage area AND determining IF one of those networks is the user’s Home network.
Clearly, one skilled understands that a user’s HOME network is the preferrred network while roaming into other networks can be costly and have reduced services.  Thusly, one skilled would always want to stay within their Home network.
iii.  Combining the prior art arrives at the applicant’s design, ie. scanning for the strongest RF energy source that is the user’s Home network whereupon the antenna is moved to point at that strongest RF source.
iv.  The examiner disagrees with the applicant’s characterization of the prior art and their teachings.  He is not swayed by the applicant’s arguments/remarks.
v.  The applicant attacks the references individually (pages 8-10) where they jump from reference to reference – Not that Smith teaches one portion of the claims and Gunaratnam teaches the other portion and these should be considered as being ONE combined reference.   The applicant attacks the references individually and argues that Smith lacks what Gunaratnam teaches AND that Gunaratnam lacks with Smith teaches (which is improper).
vi. It appears the applicant argues there is no motivation to combine (?)   The references are clearly from the same field of endeavor and solve simlar problems (ie. find specific signals such as the strongest and/or the user’s Home network).  As stated previously, there is nothing novel about finding the strongest RF signal and moving an antenna to point to it AND there is nothing novel about understanding if a user is on their HOME network OR Roaming (Old cell phones would even display the work “ROAMING” if a user was roaming to alert them to added costs of using their phone).  Thusly, one skilled would seek to combine these references.
vii.  For letter “b”, the examienr notes that SMITH teaches scanning and finding the peak/strongest signal AND storing these scans (see figures 2-3 and the NFOA).
viii.  Regarding the other arguments against the dependent claims (pages 11-14), the examiner is not swayed.   Smith, Gunaratnam (and Suonieri) teach these concepts, see NFOA.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2012/0021690) and further in view of Gunaratnam (2005/0107109)
As per claim 1, Smith teaches a method of locating a wireless telephone data network with an antenna system (Abstract, figures and Para’s 76-77 teach that the “locating system” is placed on a boat/car and will search/scan for the telephone/data network that is stationary (eg. on land, such as a Base Station), thusly the locating system is searching/scanning for the telephone/data network and the path is FROM the locating system TO the telephone/data network), the method comprising:
Performing an antenna position scan scan routine (See below), the scan routine comprising:
5moving an antenna element of the antenna system automatedly in one or more axes (Para #28 teaches that the antenna can move in horizontal and vertical axis.  See also Figure 2, #36); 
sampling radio frequency (RF) energy by the antenna system in at least one cellular frequency band while the antenna element is being moved to identify one or more sources of RF energy in the at least one cellular frequency band (Figure 2, #36, #38, #44 and #48 teach scanning for frequencies as the scan sweeps.  NOTE that Para #75 teaches “900Mhz” which is inherently used for at least GSM in certain cases.  Similarly, in Para #87 Smith teaches obvious modifications within the spirit/scope of the invention and since multiple systems/frequencies are taught, one skilled would also include more cellular frequencies/networks for scanning as well); 
while the antenna element is being moved and the RF energy sampled, determining by 10the antenna system whether the RF energy in the at least one cellular frequency band corresponds to a cellular service provider network (See above); and 
storing a position data for the antenna element in a memory of the antenna system during the moving step for each instance (See figure 2, Steps #36 which teaches scanning one/more axes and obtaining/storing RF values associated with those antenna coordinations AND #48 which teaches storing Optimal RF values associated with Antenna Coordinates);
after completion of the scan routine, moving the antenna element to automatically position the antenna element using the stored positon data to aim at a 
but is silent on 
corresponding to a/the user’s cellular service provider network AND where the at least one cellular frequency band corresponds to the user's cellular service provider 15network.
Smith focuses on multiple different frequencies/networks but does not appear to teach specific steps in determining that the network is the user's (cellular) network.  While one skilled understands that cellular networks inherently require identifying the user's cellular network and properly registering with said cellular network, Smith is mostly silent on that/those steps.
At least Gunaratnam teaches the ability for a device to scan frequencies and identify the user's home network, eg. determine a cellular frequency band that corresponds to the user's cellular service provider network (See Figure 6, #610, #612, #614):
[0059] If and when the mobile station regains network signal coverage, or is powered back on, the mobile station performs a scanning operation to identify all available networks within its coverage area (step 610). The available networks may or may not include the home network of the mobile station (e.g. home network 402 of FIG. 4). 
[0060] In the present application, the mobile station then identifies whether the home network is available as indicated from the scanning operation (step 612). If the home network (e.g. home network 402 of FIG. 4) is available, the mobile station selects and registers with the home network for operation (step 614). Thus, the home network is given first priority.
[0073] A mobile station having a "manual" network selection technique of the present application includes a user interface…… causing the following acts to be performed: scanning to identify a plurality of communication networks in a coverage area within which the mobile station is operating; if, as identified from the scanning, the communication network is available but a home communication network is unavailable: continuing operations with the communication network; and if, as identified from the scanning, a home communication network of the mobile station is available: causing a visual input prompt to be displayed for manually selecting the home communication network.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that it determines10 the at least one cellular frequency band corresponds to a user's cellular service provider network AND where the at least one cellular frequency band corresponds to the user's cellular service provider 15network, to provide identification of the user’s HOME network for preferred network selection (which typically yields lower cost and higher bandwidth from the user’s home service provider).


As per claim 3, the combo teaches claim 1, wherein the antenna element is a directional antenna element (See Smith, Para #4):
[0004] The antennas used to provide the communication links between the BWA devices fall into two main categories. A first category is an omni-directional antenna which radiates in all directions. The second category is a directional antenna which is pointed in one direction and includes a concentrated signal beam. Omni-directional antennas do not need to be aimed, since they generally provide 360 degrees of coverage. However, omni-directional antennas provide a small coverage area, typically of only about 3-4 miles. Directional antennas can cover much longer distances, such as, for example, about 40 miles. However, the directional antennas must be aimed in order to establish a communication link. Typically, such aiming is done manually. Often an operator must climb a tower to adjust the antenna in order to receive the desired signal..

As per claim 4, the combo teaches claim 1, wherein the step of performing the antenna position scan routine is initiated upon powering the antenna system to ON.
Smith teaches (figure 2) shows that the system is powered ON and then the antenna is moved to a HOME or REFERENCE position which is interpreted as moving the antenna in one/more axes since he teaches it must move to the Home/Reference position).  Actual frequency scans begin in step #34.  
[0029] FIG. 2 illustrates the steps performed by an illustrated embodiment of the antenna aiming system 10. First, the system is powered-up as illustrated at block 28. Next, controller 18 moves the antenna 12 to its neutral, home or reference position on each axis as illustrated at block 30. The home or reference position is illustratively any desired known starting position for the antenna 12 on each axis.
Note that Smith also teaches NOT requiring the user to program the antenna system and use pre-programmed values:
[0036] In addition, the system may be pre-programmed to use values stored in memory 20 and not permit the user to select or adjust the specifications as further illustrated at block 32.



13Attorney Docket No. 5003.50US02
As per claim 5, the combo teaches claim 1, wherein the step of performing the antenna position scan routine is initiated remotely via a user interacting with a smart phone app (Figure 2, #32 shows that the user can program the system to move, which reads on at least the user interacting with an app that controls the system).  See also Para #29:
A user interface (UI) may be integrated with existing map, topology and/or positional softwares/firmwares/middlewares to allow for visual representation of identification of potential target communication devices 16 in relationship to the antenna 12.

As per claim 6, the combo teaches claim 1, wherein the step of performing the antenna position scan routine is initiated by actuating a switch provided to the antenna system (Figure 2, #28 teaches Power-UP Device, which would inherently require a user to plug in the device and move the Power Switch to "ON", which reads on the claim).

As per claim 7, the combo teaches claim 1, further comprising displaying on a graphical user interface of a smart phone a network connection status indicia (See Gunaratnam who teaches a “manual” selecting of a network, hence the display will show which network(s) the user can possibly connect to, which reads on a connection status indicia, ie. list/display possible connections that are above a threshold to connect to for communications, Figures 5-6).
10
As per claim 8, the combo teaches claim 1, wherein the antenna element of the antenna system is moved automatedly in one or more axes by one or more motors (See Figure 1, Drive Mechanisms, which is/are motors/servos/etc. that move the antenna).
[0028] Referring now to the drawings, FIG. 1 illustrates an antenna aiming system 10 of the present invention. The antenna aiming system 10 is illustratively coupled to an antenna or reflector 12. In an illustrated embodiment, a drive mechanism 14 is coupled to the antenna to move to an antenna 12 about a horizontal axis and vertical axis to position the antenna to optimize signal parameters received from a wireless communication device 16. A controller 18 is coupled to the drive mechanism 14 to control movement of the antenna 12 as discussed in detail below.

As per claim 9, the combo teaches claim 1, further comprising automatically identifying the user's cellular service provider network by a user's smart phone paired to the antenna system (See above, which describes identifying the user’s cellular service provider (See Gunaratunam above), eg. when the user attempts to connect to their service provide, and using one/all of the antennas, Figure 1, #12 in Smith).

As per claim 10, the combo teaches claim 1, further comprising identifying the user's cellular service provider network via an app of a user's smart phone (Gunaratnam teaches the user being able to manually select which network to connect to, which reads on an “app” displayed on the phone) and wirelessly relaying the user's cellular service provider network from the user's smart phone to the antenna system (One skilled see that Smith teaches user inputs that program the antenna system Figure 2, #32, which would be coordinates for the user's cellular service provider, he also teaches connecting to the antenna system.
[from 0029] “……The controller 18 then receives user inputs to set system specifications from an input device 22 as illustrated at block 32. The input device 22 and memory 20 may be a laptop computer or a hand held computing device, for example. A display 23 is coupled to the input device 22. A user interface (UI) may be integrated with existing map, topology and/or positional softwares/firmwares/middlewares to allow for visual representation of identification of potential target communication devices 16 in relationship to the antenna 12”. 
[0030] In an illustrated embodiment, a laptop computer provides the user input/display and controller interfacing. It is understood that a pocket PC or other type of small computer device may be used.
Note: The connectivity taught above would inherently include wired and wireless communications since they are both well-known, well-understood and used interchangeably in technology that pre-dates the application.
20
As per claim 11, the combo teaches claim 1, further comprising actuating a switch provided to the antenna system to identify the user's cellular service provider network.
The examiner notes that one skilled can provide both hardware/switches or software to identify the user's cellular service (Smith teaches inputting data to the device (See claim 11 above) while Gunaratunam teaches displaying and manually selecting the user’s network.  There is a design choice as to how one skilled would implement the identifying step, eg. manually via switches, manually via input to a display, external/outboard switches, etc.), 


As per claims 12, 16 and 20, the combo teaches claim 1/13, further comprising storing a position data for the antenna element in a memory of the antenna system during the moving step for each instance where the RF energy in the at least one cellular frequency band does not correspond to the user's cellular service provider network (The examiner interprets that Smith, Figure 2, #44 shows a step to determine if a peak RF signal is detected and if NO, it is stored similar to if the answer is YES (which actually will store that antenna position, to be recalled later).


As per claim 13, Smith teaches an antenna system for locating a wireless telephone data network corresponding to a cellular service provider network (Abstract, figures and Para’s 76-77 teach that the “locating system” is placed on a boat/car and will search/scan for the telephone/data network that is stationary (eg. on land, such as a Base Station), thusly the locating system is searching/scanning for the telephone/data network and the path is FROM the locating system TO the telephone/data network), the antenna system comprising comprising:
a directional antenna element movable in one or more axes AND 5a motor coupled to the antenna element to move the antenna element in one or more axes AND a motion controller coupled to the antenna element and the motor, the motion controller comprising a processor and a memory; and a network interface coupled to the motion controller (See Smith Para’s #4, 28-29, 30, 36 and Figure 2 – also see rejection of dependent claims 2 thru 12 where some have similar concepts), 
the network interface configured 10to identify a specific cellular service provider network from an RF signal (See previous and below), wherein the motion controller is configured to: 
measure RF energy as the antenna element is moved in one or more axes AND determine whether the specific service provider network determined by network interface corresponds to the cellular service provider 15network (Smith teaches sampling radio frequency (RF) energy by the antenna system in at least one cellular frequency band while the antenna element is being moved to identify one or more sources of RF energy in the at least one cellular frequency band (Figure 2, #36, #38, #44 and #48 teach scanning for frequencies as the scan sweeps.  NOTE that Para #75 teaches “900Mhz” which is inherently used for at least GSM in certain cases.  Similarly, in Para #87 Smith teaches obvious modifications within the spirit/scope of the invention and since multiple systems/frequencies are taught, one skilled would also include more cellular frequencies/networks for scanning as well); 
store an antenna position data in the memorty when the specific cellular service provider corresponds to the cellular service provider network (See figure 2, Steps #36 which teaches scanning one/more axes and obtaining/storing RF values associated with those antenna coordinations AND #48 which teaches storing Optimal RF values associated with Antenna Coordinates);
use the stored use the stored antenna position data to aim the antenna element to a source of 20the highest RF energy that corresponds to the cellular service provider network (Fig. 2, #44 teaches determining where the highest RF peak(s) is/are AND Fig. 3, #50 teaches moving the antenna to stored coordinate of the Optimal RF value(s) – Smith will aim at a 
but is silent on 
corresponding to a/the user’s cellular service provider network.
Smith focuses on multiple different frequencies/networks but does not appear to teach specific steps in determining that the network is the user's (cellular) network.  While one skilled understands that cellular networks inherently require identifying the user's cellular network and properly registering with said cellular network, Smith is mostly silent on that/those steps.
At least Gunaratnam teaches the ability for a device to scan frequencies and identify the user's home network, eg. determine a cellular frequency band that corresponds to the user's cellular service provider network (See Figure 6, #610, #612, #614):
[0059] If and when the mobile station regains network signal coverage, or is powered back on, the mobile station performs a scanning operation to identify all available networks within its coverage area (step 610). The available networks may or may not include the home network of the mobile station (e.g. home network 402 of FIG. 4). 
[0060] In the present application, the mobile station then identifies whether the home network is available as indicated from the scanning operation (step 612). If the home network (e.g. home network 402 of FIG. 4) is available, the mobile station selects and registers with the home network for operation (step 614). Thus, the home network is given first priority.
[0073] A mobile station having a "manual" network selection technique of the present application includes a user interface…… causing the following acts to be performed: scanning to identify a plurality of communication networks in a coverage area within which the mobile station is operating; if, as identified from the scanning, the communication network is available but a home communication network is unavailable: continuing operations with the communication network; and if, as identified from the scanning, a home communication network of the mobile station is available: causing a visual input prompt to be displayed for manually selecting the home communication network.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that it determines10 the at least one cellular frequency band corresponds to a user's cellular service provider network AND where the at least one cellular frequency band corresponds to the user's cellular service provider 15network, to provide identification of the user’s HOME network for preferred network selection (which typically yields lower cost and higher bandwidth from the user’s home service provider).



As per claim 17, Smith teaches an antenna system for locating a wireless telephone data network corresponding to a cellular service provider network (Abstract, figures and Para’s 76-77 teach that the “locating system” is placed on a boat/car and will search/scan for the telephone/data network that is stationary (eg. on land, such as a Base Station), thusly the locating system is searching/scanning for the telephone/data network and the path is FROM the locating system TO the telephone/data network), the antenna system comprising comprising:
a directional antenna element movable in one or more axes AND 5a motor coupled to the antenna element to move the antenna element in one or more axes AND a motion controller coupled to the antenna element and the motor, the motion controller comprising a processor and a memory; and a network interface coupled to the motion controller (See Smith Para’s #4, 28-29, 30, 36 and Figure 2 – also see rejection of dependent claims 2 thru 12 where some have similar concepts), 
measure RF energy as the antenna element is moved in one or more axes AND determine whether the specific service provider network determined by network interface corresponds to the cellular service provider 15network (Smith teaches sampling radio frequency (RF) energy by the antenna system in at least one cellular frequency band while the antenna element is being moved to identify one or more sources of RF energy in the at least one cellular frequency band (Figure 2, #36, #38, #44 and #48 teach scanning for frequencies as the scan sweeps.  NOTE that Para #75 teaches “900Mhz” which is inherently used for at least GSM in certain cases.  Similarly, in Para #87 Smith teaches obvious modifications within the spirit/scope of the invention and since multiple systems/frequencies are taught, one skilled would also include more cellular frequencies/networks for scanning as well); 
store an antenna position data in the memorty when the specific cellular service provider corresponds to the cellular service provider network (See figure 2, Steps #36 which teaches scanning one/more axes and obtaining/storing RF values associated with those antenna coordinations AND #48 which teaches storing Optimal RF values associated with Antenna Coordinates);
use the stored use the stored antenna position data to aim the antenna element to a source of 20the highest RF energy that corresponds to the cellular service provider network (Fig. 2, #44 teaches determining where the highest RF peak(s) is/are AND Fig. 3, #50 teaches moving the antenna to stored coordinate of the Optimal RF value(s) – Smith will aim at a 
but is silent on 
corresponding to a/the user’s cellular service provider network.
Smith focuses on multiple different frequencies/networks but does not appear to teach specific steps in determining that the network is the user's (cellular) network.  While one skilled understands that cellular networks inherently require identifying the user's cellular network and properly registering with said cellular network, Smith is mostly silent on that/those steps.
At least Gunaratnam teaches the ability for a device to scan frequencies and identify the user's home network, eg. determine a cellular frequency band that corresponds to the user's cellular service provider network (See Figure 6, #610, #612, #614):
[0059] If and when the mobile station regains network signal coverage, or is powered back on, the mobile station performs a scanning operation to identify all available networks within its coverage area (step 610). The available networks may or may not include the home network of the mobile station (e.g. home network 402 of FIG. 4). 
[0060] In the present application, the mobile station then identifies whether the home network is available as indicated from the scanning operation (step 612). If the home network (e.g. home network 402 of FIG. 4) is available, the mobile station selects and registers with the home network for operation (step 614). Thus, the home network is given first priority.
[0073] A mobile station having a "manual" network selection technique of the present application includes a user interface…… causing the following acts to be performed: scanning to identify a plurality of communication networks in a coverage area within which the mobile station is operating; if, as identified from the scanning, the communication network is available but a home communication network is unavailable: continuing operations with the communication network; and if, as identified from the scanning, a home communication network of the mobile station is available: causing a visual input prompt to be displayed for manually selecting the home communication network.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that it determines10 the at least one cellular frequency band corresponds to a user's cellular service provider network AND where the at least one cellular frequency band corresponds to the user's cellular service provider 15network, to provide identification of the user’s HOME network for preferred network selection (which typically yields lower cost and higher bandwidth from the user’s home service provider).




As per claims 14 and 18, combo teaches claim 13/17, further comprising an enclosure, wherein the antenna element, the motor, the motion controller and the network interface are all disposed entirely within the enclosure (It appears from Smith that his “system” is self-contained, ie. in an enclosure).

As per claims 15 and 19, combo teaches claim 14/18, further comprising an amplifier disposed completely inside of the enclosure and coupled to the antenna element and an output port, the output port accessible from an exterior side of the enclosure (See Smith who teaches connecting to the antenna system (above) and also see Gunaratnam who teaches amplification (Para’s 30-38). Hence one can either use the antenna system to boost signals wirelessly OR via a direct connection, similar to a repeater system taught by Suonvieri)
15Attorney Docket No. 5003.50US02

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Gunaratnam and further in view of Suonieri (6,768,897)
As per claim 2, the combo teaches claim 1, but is silent on further comprising amplifying an RF signal received by the antenna element when the antenna element is aimed at the highest/strongest RF power source that corresponds to the user's cellular service provider network.
The prior art teach identifying the best/highest RF power source (see above) and Gunaratnam does allude to amplification of signals (Gunaratnam teaches RF signal amplifiers/amplification, see Para’s 34 and 38)
At least Suonieri teaches that a repeater (which is what the claims describe) amplifies the signal from the base station:
The repeater thus amplifies the signals of a base station that operates at a particular frequency. Each repeater must be adjusted to amplify radio frequencies used by a particular base station.  (C1, L35-50)
  25It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such it further comprises amplifying an RF signal received by the antenna element when the antenna element is aimed at the highest RF power source that corresponds to the user's cellular service provider network, to provide an amplified signal to the user for optimal communications.




Allowable Subject Matter
A more favorable outcome may occur if the applicant amends as follows:
(Independent claim 13 or 16) + claim 3 + claim 9 + claim 10 + (claim 12 or 14 or 15)

To make claim 1 allowable based on this format, please include the following verbiage regarding “..a motor coupled to the antenna element to move the antenna element in one or more axes” and “..a motion controller coupled to the antenna element and the motor, the motion controller comprising a processor and a memory”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414